PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/582,418
Filing Date: 28 Apr 2017
Appellant(s): Hsieh et al.



__________________
Robert Atkins (Registration No. 34288)
For Appellant


EXAMINER’S ANSWER







This is in response to the appeal brief filed 5/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


(2) Response to Arguments
Each argument by Appellants is addressed individually under separate sub-headings as shown below.
1. Claim 1 and dependent claims 2-6
Appellant’s first argument: “The Jin reference does not teach or suggest forming an interconnect structure partially within the opening to cover a top surface of the redistribution layer and a side surface of the redistribution layer”. (Page 8)
Office respectfully disagrees for the following reason:

    PNG
    media_image2.png
    316
    769
    media_image2.png
    Greyscale

The examiner respectfully disagrees with appellant’s first argument. The examiner would like to add that Page 3 of the rejection dated 1/12/2021 shows Jin forming an 

    PNG
    media_image3.png
    175
    790
    media_image3.png
    Greyscale

Appellant’s second argument: “Lee2 shows solder mask 20 with an opening…. A width of the opening may be wider than solder ball 24, but it is difficult to tell from the figures and is not discussed in the text (omission for clarity, see page 9, lines 13-17).

Office respectfully disagrees for the following reason:
The examiner respectfully disagrees with appellant’s second argument. Lee2 (Fig. 6B) clearly shows the solder mask opening to be much larger than the solder ball (24) width at the opening. In that respect the opening can be interpreted to be wider than the solder ball (24).

Appellant’s third argument: “Nonetheless, Appellants maintain that a person skilled in the art would not consider using the solder mask opening from Lee2 in the Jin's interconnect structure, such a shown in FIGs.  10d-10e of Jin”. (Page 9)

Office respectfully disagrees for the following reason:

As such, the modification of the first insulating layer of Jin with the stated solder mask of Lee2 is considered to be valid. 

Appellant’s fourth argument: 
“Jin teaches away from Lee2 by covering all portions of redistribution layer 130 with insulating layer 140 and solder ball 150 within opening 142 to prevent oxidation and contamination of the redistribution layer”. (Page 10)
Appellant’s fifth argument:
“When the design goals call for one, the other is not an option. For the reasons given above, there is no reasonable rationale to use solder mask opening from Lee2 in the interconnect structure from Jin”. (page 11)


Office respectfully disagrees with Appellant’s fourth and fifth arguments for the following reason:
The examiner acknowledges that Jin provides a teaching that layer 140 is used to prevent oxidation and contamination.  However, this is not sufficient to constitute a teaching away or mutually exclusive design goal preventing one of ordinary skill in the art to apply a wider opening to achieve a different benefit as expressly stated in the rejection (i.e. to 
Secondly, it is important to note that the claims and the references are drawn to methods where openings and interconnect structures are provided. What the Appellant is describing as teaching away is, at best, a potential drawback that can be offset, if desired, by one of ordinary skill in the art.  A wider opening benefiting the manufacture can subsequently be sealed should the small space be of concern.  Indeed, though not relied upon in the instant rejection, this evidence exists of on record in this application already where, Tsai demonstrates 43 covering the majority of 41, a wider opening which accommodates the interconnect structure therein (45) and additional material sealing what small portion of 41 remains exposed. 

    PNG
    media_image4.png
    257
    737
    media_image4.png
    Greyscale

Accordingly, it is the position of the examiner that Appellant’s argument drawn to a small portion of material that would be exposed in Jin if a wider opening in 140 is adopted discounts the skill of one of ordinary skill in the art to both weight an alternative benefit for 

Appellant’s sixth argument: 
“The Examiner's contention that the shape of via aperture 230 prevents solder deformation of the solder column formed from solder ball 122 as well as prevents solder bridging between adjacent solder columns does not provide the motivation or reasonable rationale missing from Lee2 and Jin to use solder mask opening from Lee2 in the interconnect structure from Jin”. (Page 14)
“Examiner's contention that the shape of via aperture 230 in Yoshida prevents solder deformation of the solder column formed from solder ball 122 as well as prevents solder bridging between adjacent solder columns does not provide the motivation or reasonable rationale missing from Lee2 and Jin to use solder mask opening from Lee2 in the interconnect structure from Jin”. (Page 15)
Office respectfully disagrees for the following reason:
The examiner respectfully disagrees with appellant’s sixth argument. This argument stems from the usage of Yoshida as a motivation. Via aperture being wider than the interconnect structure benefits the interconnect structure with solder ball not getting deformed by the sidewall of the aperture. This is a known reason in order to leave the interconnect undisturbed and thus not cause any deformation in the interconnect pattern that may cause a rise in heating at the interconnection point and increase in resistance by reduced interconnectivity through the interconnect structure.



2. Claim 7 and dependent claims 8-13
In the argument regarding Jin embodiment in page 17, the applicant has used the embodiment of Fig. 1 with redistribution layer 130. But the examiner relied on embodiment of Fig. 7. As such, the arguments pertaining to Jin cannot be considered fully. However, in light of Jin reference of Fig. 7 as used by the last rejection and the Tsai reference, the following arguments will be addressed.
Appellant’s seventh argument: “Appellants maintain that the Examiner's "motivation" actually confirms that a person skilled in the art would not consider using the solder mask opening from Tsai in the Jin's interconnect structure, such as shown in FIGs. 10d-10e” (page 17)

Office respectfully disagrees for the following reason:
The examiner respectfully disagrees with appellant’s seventh argument. Fig. 10a-10e corresponds to the embodiment 100 of Fig. 1, whereas the Figs. 18a-18e corresponds to the embodiment of Fig. 7. Appellant’s third argument response is similar to the one required for this argument and will not be repeated as such.

3. Claim 14 and dependent claims 15-19

Appelant’s eight argument: “Appellants maintain that given the interconnect
structure as described in Jin, the solder mask opening from Lee2 would be considered technically undesirable or infeasible as allowing excess movement of solder ball during 
	The examiner respectfully disagrees with appellant’s eighth argument. Appellant’s third argument response is similar to the one required for this argument and since similar structure provides the same function, such substitution is considered valid.

	4. Claim 20 and dependent claims 21-25
            Appelant’s ninth argument: “The Jin reference does not teach or suggest an interconnect structure designated for external interconnect of the semiconductor device formed within the opening over the interconnect site with a portion of the interconnect structure extending above the first insulating layer and no contact between the interconnect structure and the first insulating layer” (Page 22) and 
“Appellants maintain that the Examiner's "motivation" actually confirms that a person skilled in the art would not consider using the solder mask opening from Tsai in the Jin's interconnect structure, such as shown in FIGs. 10d-10e” (Page 23).
	The examiner respectfully disagrees with appellant’s ninth argument. Fig. 10a-10e corresponds to the embodiment 100 of Fig. 1, whereas the Figs. 18a-18e corresponds to the embodiment of Fig. 7.Nevertheless the embodiment of Jin (Fig. 7) was modified with the reference of Tsai in order to provide the provision of adjusting the placement machine’s error during placement of another device to interconnect to the existing device of Fig. 7, Jin. Interconnect structure is well known to be a connector to connect with another device or board. Since the device of Jin (Fig. 7) does not show the other device interconnected to it through the interconnect (150) it cannot be considered as not being taught. As such, the combination is considered valid.  


Respectfully submitted,
/WASIUL HAIDER/Examiner, Art Unit 2819                                                                                                                                                                                                        
Conferees:
/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819   

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                             


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.